IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-1233-19


                     ANTHONY RASHAD GEORGE, Appellant

                                            v.

                               THE STATE OF TEXAS


        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIFTH COURT OF APPEALS
                         DALLAS COUNTY


       SLAUGHTER, J., delivered the opinion for a unanimous Court.

                                      OPINION

       Appellant was convicted of capital murder in the course of a robbery. One of the

possible theories of Appellant’s liability for capital murder was a conspiracy theory under

Penal Code Section 7.02(b) for an offense committed by a co-conspirator. Such liability

lies if the murder was committed in furtherance of the robbery and should have been
                                                                                       George - 2


anticipated as a result of carrying out the conspiracy. 1

       The facts at trial showed that Appellant and three others entered into an agreement

to rob the victim in his hotel room. The victim was later found dead in his hotel bed, having

been severely beaten, bound, and left unconscious lying face-down in a pool of his own

blood. On direct appeal, Appellant challenged the trial court’s refusal of a jury instruction

on the lesser-included offense of robbery. He argued that testimony from two of his co-

conspirators suggested that he did not participate in the beating and only intended to rob

the victim. Based on this evidence, he argued that the jury could have rationally concluded

that he should not have anticipated the murder and, therefore, robbery was a valid

alternative to the charged offense.

       In upholding the refusal of the lesser-included-offense instruction, the court of

appeals appeared to create a bright-line rule applicable to conspirator-liability capital-

murder-in-the-course-of-a-robbery cases. It stated that “when one decides to steal property

from another, he should anticipate he or his co-conspirator might be confronted by that

individual and that his co-conspirator might react violently to that confrontation.” George

v. State, No. 05-18-00941-CR, 2019 WL 5781917, at *6 (Tex. App.—Dallas Nov. 6, 2019)

(mem. op., not designated for publication). Appellant now challenges the court of appeals’

decision.


1
  See TEX. PENAL CODE § 7.02(b) (“If, in the attempt to carry out a conspiracy to commit one
felony, another felony is committed by one of the conspirators, all conspirators are guilty of the
felony actually committed, though having no intent to commit it, if the offense was committed in
furtherance of the unlawful purpose and was one that should have been anticipated as a result of
the carrying out of the conspiracy.”).
                                                                                     George - 3


       We reject the applicability of this type of bright-line rule. The proper analysis for

the issue at hand involves an assessment as to whether a jury could rationally find the

defendant guilty only of robbery. For the jury to make such a finding, there had to be

evidence refuting or negating the anticipation element for conspirator-liability showing that

the defendant should not have anticipated the murder. Identifying whether such evidence

exists in the record necessitates an examination of the specific facts. That, therefore, makes

a bright-line rule in this context inappropriate. We agree, however, with the court of

appeals’ ultimate conclusion that Appellant was not entitled to a lesser-included-offense

instruction on robbery based on the particular facts presented here. The record contains no

evidence that rationally refutes the conclusion that Appellant should have anticipated the

victim’s murder, and the totality of the circumstances objectively show that the murder was

reasonably foreseeable. Therefore, robbery was not a valid, rational alternative to the

charged capital murder. We affirm the court of appeals’ judgment upholding the trial

court’s denial of the requested robbery instruction.

I.     Background Facts

       Appellant served as a pimp for prostitute Rachel Burden and was the boyfriend of

prostitute Jessica Ontiveros. 2 On November 27, 2016, Burden and Ontiveros had three



2
  Ontiveros testified that Appellant was her boyfriend but not her pimp. He did sometimes drive
Ontiveros to her appointments, and she gave him money to pay her bills, but otherwise, Ontiveros
managed her own business. Burden, however, testified that Appellant was also Ontiveros’ pimp
and had control over both of their lives. She stated that both she and Ontiveros had to follow
Appellant’s rules and do as he instructed. One such rule was that when Appellant had his friends
around, Burden and Ontiveros could not look at them and usually had to go to another room.
Burden further testified that she was afraid of Appellant.
                                                                                   George - 4


successive “appointments” with victim Brian Sample in his hotel room at the Le Meridien

in Dallas. 3 Sample had just received a large insurance settlement and hired Burden and

Ontiveros to “party” with him. Sample’s partying included consuming alcohol and various

drugs, including methamphetamine, cocaine, and GHB. 4

         After the first appointment with Sample, which occurred very early in the morning,

Ontiveros left the hotel to meet another client and Appellant picked up Burden. Later that

day, Ontiveros and Burden returned to Sample’s hotel room for a second appointment. At

the end of this second appointment, Sample gave Burden his room key so that she and

Ontiveros could come back later. Appellant picked up both women to take them back to

the apartment he shared with Ontiveros. At some point, the women informed Appellant

that Sample had paid them in hundred-dollar bills retrieved from the safe in the hotel

room’s closet. Burden told Appellant that she believed Sample had about $8,000 more in

there. 5 This information led Appellant to formulate a plan to rob Sample.

         A short time later, Sample invited the women back for a third appointment. When

they arrived, according to Ontiveros, Sample was acting “paranoid” and “crazy” and his

behavior had become erratic. 6 After Ontiveros and Burden entered the room, Sample

locked the door and pulled a dresser in front of it. Burden told Sample that she needed to


3
    Appellant drove Burden and Ontiveros to and from most of these appointments.
4
    Ontiveros described GHB as a “liquid date rape” drug.
5
 Ontiveros testified that Burden was known to occasionally rob her clients. Burden, however,
denied this allegation at trial.
6
 Burden’s testimony confirmed that Sample’s behavior was paranoid and erratic, but that he was
“manageable.”
                                                                                 George - 5


make a phone call, so he moved the dresser and she left. On her way out of the hotel,

Burden saw Appellant entering the building. Appellant was also seen on the hotel’s

surveillance video entering with a large man later identified as Rodney Range. Appellant

had changed clothes from his earlier trips driving the women to and from the hotel. He

had previously been wearing a white shirt, jacket, black pants, and “slides” (a type of

backless sandal) but was now wearing a black hoodie, black pants, black tennis shoes, and

black leather gloves. He also parked further away from the hotel, and off the hotel’s

property. Previously, Appellant had parked right by the hotel when dropping off or picking

up the women. Range, however, drove separately and parked his car next to the hotel. Upon

seeing Burden, Appellant instructed her to walk up the street. Burden testified that she

knew Appellant was on his way to rob Sample. She texted Appellant telling him to “be

careful” and advised him to take the phone cords from the hotel room, presumably so that

Sample could not call for help. Burden also texted Ontiveros to let her know that Appellant

was on his way up to the room and told Ontiveros to check the closet for money and to take

the phone cords.

       Meanwhile, Ontiveros and Sample were still in Sample’s room together. Based on

Sample’s “crazy” and erratic behavior, Ontiveros testified that she was afraid of him. She

convinced Sample to undress thinking that if he was naked, he would not chase her if she

tried to leave.

       Appellant and Range then entered the room. According to Ontiveros, Sample

immediately ran towards them. In statements to police, prosecutors, and in some pre-trial

hearings, Ontiveros testified that: both Appellant and Range got into an altercation with
                                                                                     George - 6


Sample wherein Sample was badly beaten; Appellant helped subdue Sample while Range

got Sample into a chokehold, rendered him unconscious, zip-tied his hands and feet, and

pushed him face down into the bed; and then, after Sample was zip-tied, Appellant and

Range began rummaging through Sample’s belongings looking for things to steal. 7 Yet, in

another pre-trial hearing, Ontiveros testified that Appellant was never in the room.

       Contrary to all of her pre-trial testimony, Ontiveros testified at trial that Appellant

was inside the room but only Range tackled Sample, put him in a chokehold, fought him

over to the bed, and zip-tied his hands and feet together. During this time, according to

Ontiveros’ trial testimony, Appellant was “just standing there” trying to calm her down

because she was afraid and “freaking out.” Ontiveros was impeached at trial with her prior

statements and testified at trial that she lied in the prior statements and that her trial

testimony was truthful.

       Following the beating and robbery of Sample, Appellant and Range left the hotel

room first. Appellant instructed Ontiveros to wait a few minutes before leaving. Upon

leaving Sample’s hotel room, the phones were unplugged, a “do not disturb” sign was

placed on the door, and the TV volume was turned up to its maximum setting. 8 Sample

remained unconscious and face down on the bed in a pool of his own blood with his hands

and feet zip-tied behind his back.


7
 They were ultimately unsuccessful in opening the closet safe, but they did steal Sample’s watch
and phone.
8
 According to the housekeeper who later discovered Sample’s body, the door to Sample’s room
had been left ajar.
                                                                                       George - 7


       Upon exiting the hotel, Appellant, Range, Ontiveros, and Burden got into a vehicle

parked just outside the hotel. Ontiveros and Burden testified that they had never previously

met Range before the day of the robbery and had never seen this vehicle before. They then

drove down the road to where Appellant’s car was parked. 9 From there, Appellant,

Ontiveros, and Burden drove in Appellant’s car back to the loft shared by Appellant and

Ontiveros. Burden testified that Appellant had blood on his face. She believed the blood

was Sample’s because neither Appellant nor Range was injured. Upon returning to the loft,

Appellant ordered Burden and Ontiveros to go upstairs while he and Range spoke

downstairs. Burden overheard Appellant and Range questioning whether Sample’s watch

was valuable and discussing what to do with it.

       A few hours later, hotel housekeeping discovered Sample’s body, and hotel

management called the police. First responders arrived on the scene and found Sample

already deceased. Law enforcement then launched a homicide investigation.

       Officer DeHoyos, the first officer to respond to the scene, testified that there was

evidence of an altercation, including papers scattered across the room and a lot of blood.

Detective Chaney, the lead detective assigned to the investigation, testified that, based on

the blood spatter, he believed Sample had been hit with an object. The medical examiner,

Dr. Beth Frost, testified that she performed an autopsy on Sample and determined his cause

of death to be homicidal violence, including asphyxia and blunt force trauma. Sample had

cuts and bruises all over his face and a large gash inside his mouth. A bone in his skull was


9
 Ontiveros testified that the car, a Dodge Challenger, belonged to both her and Appellant. But she
was never able to drive the car because it was a stick shift and only Appellant could drive it.
                                                                                        George - 8


chipped and he had hemorrhages inside his eyelids and along his neck and chest, all

consistent with blunt force trauma. She also testified that the bruises on his neck, chest,

and eyes were consistent with asphyxiation.

       At trial, the jury was presented with surveillance videos obtained from the hotel

which showed Appellant and Range entering the hotel and exiting approximately seventeen

minutes later. The videos also revealed Appellant throwing a cell phone into a sewer near

the hotel. Law enforcement later recovered the cell phone and determined that it was

Sample’s.

       Through the investigation of Sample’s murder, law enforcement tracked down and

arrested Appellant, Burden, and Ontiveros in Las Vegas. 10 They, along with Range, were

indicted for capital murder in the course of robbery. 11 At Appellant’s jury trial, after the

close of evidence, Appellant requested a lesser-included-offense instruction on robbery.

The basis for Appellant’s request was Burden’s trial testimony that “[t]he intention was

just to go up there and get money. It was never for anybody to get hurt.” The trial court



10
   Shortly after Sample’s murder, Appellant sent Burden on a bus to Louisville, Kentucky, to get
a new identification card which would allow her to fly to Las Vegas. Burden testified that
Appellant arranged for and bought her bus and plane tickets and she did as he instructed.
Meanwhile, Ontiveros underwent breast augmentation surgery and had planned to recover at
home, but Appellant instructed her to join him in Las Vegas. When arrested and questioned by law
enforcement in Las Vegas, Ontiveros volunteered information that Sample’s watch could be found
in Appellant’s closet in his Dallas loft. However, no watch was ever recovered.
11
   The indictment in Appellant’s case alleged that he “intentionally cause[d] the death of [Sample]
. . . by striking the complainant with a hand and kicking the complainant and suffocating with a
pillow and squeezing complainant’s neck with a hand and arm, and the defendant was then and
there in the course of committing and attempting to commit the offense of robbery of said
deceased.”
                                                                                          George - 9


denied Appellant’s requested instruction and instead instructed the jury on capital murder

and the lesser-included offenses of murder and manslaughter. The jury charge also

instructed the jury that it could find Appellant guilty of capital murder as the principal

actor, as a party to the offense, or under a conspiracy theory of liability. The jury returned

a general guilty verdict for capital murder, and Appellant was automatically sentenced to

life in prison without the possibility of parole.

II.    Court of Appeals’ Opinion

       On appeal, Appellant argued, among other things, 12 that the trial court erred by

denying his request for a lesser-included-offense instruction on robbery. In support of his

position, Appellant pointed to two co-conspirator statements: (1) Ontiveros’ testimony that

Appellant was “just standing there” during the altercation between Range and Sample; and

(2) Burden’s statement that that the plan was just to rob Sample and no one was supposed

to get hurt.

       The court of appeals rejected Appellant’s argument, concluding that there was no

evidence that would permit the jury to rationally find that Appellant was guilty only of

robbery. George, 2019 WL 5781917, at *6. The court reasoned that because the jury was

permitted to consider a conspiracy theory of liability for murder committed in the course

of a robbery, for Appellant to be entitled to the robbery instruction, there must have been


12
   In addition to challenging the trial court’s denial of his requested instruction on robbery,
Appellant argued that the evidence was insufficient to sustain his conviction and that the trial court
abused its discretion by denying his motion for a new trial and overruling his objection to the
State’s closing argument. George v. State, No. 05-18-00941-CR, 2019 WL 5781917 (Tex. App.—
Dallas Nov. 6, 2019).
                                                                                  George - 10


some evidence that: (1) there was no murder; (2) the murder was not committed in

furtherance of the conspiracy; or (3) the murder should not have been anticipated. Id. (citing

Solomon v. State, 49 S.W.3d 356, 369 (Tex. Crim. App. 2001)). Because Appellant did not

challenge the first two possibilities, the court focused solely on the third—that the murder

should not have been anticipated. Id. In rejecting Appellant’s contention that the co-

conspirators’ statements constituted some evidence that the murder should not have been

anticipated, the court reasoned: “Whether appellant or a co-conspirator intended to kill

decedent before the robbery took place is irrelevant if the relevant liability elements were

established at the time the crime was committed.” Id. (citing Solomon, 49 S.W.3d at 369).

The court held there was “no evidence that [Sample’s] death . . . was not anticipated or that

it should not have been anticipated.” Id. Further, appearing to create a bright-line rule, the

court continued: “To the contrary, when one decides to steal property from another, he

should anticipate he or his co-conspirator might be confronted by that individual and that

his co-conspirator might react violently to that confrontation.” Id. Accordingly, the court

upheld the trial court’s denial of the instruction.

       We granted Appellant’s petition for discretionary review on a single ground to

evaluate the court of appeals’ analysis of this issue.

III.   Analysis

       In his petition for discretionary review, Appellant contends that the court of appeals’

adoption of a bright-line rule—that one should always anticipate that his co-conspirator

might commit murder during the course of any robbery or theft—was erroneous because

determining whether Appellant was entitled to a lesser-included-offense instruction on
                                                                                  George - 11


robbery required a consideration of the particular facts presented. He further contends that

there was more than a scintilla of evidence presented at his trial to support his claim that

he was entitled to the robbery instruction. We agree with Appellant as to the first point but

not as to the second. While the court of appeals was incorrect to suggest that a categorical

rule is appropriate in this context, looking to the totality of the record here, we agree with

the court’s ultimate conclusion that no evidence rationally refutes or negates the evidence

showing that Appellant should have anticipated the murder. Therefore, robbery was not a

valid, rational alternative to the charged offense. We explain these conclusions in turn

below.

         A.    Applicable Law

         In determining whether a defendant is entitled to a lesser-included-offense

instruction, we engage in a two-step analysis. First, we must determine “whether the

offense contained in the requested instruction is a lesser-included offense of the charged

offense.” Goad v. State, 354 S.W.3d 443, 446 (Tex. Crim. App. 2011). This is a question

of law that does not depend on what evidence will be produced at trial. Safian v. State, 543

S.W.3d 216, 220 (Tex. Crim. App. 2018). It is uncontested that robbery is a lesser-included

offense of the charged offense here. Thus, we focus our analysis on the second step, which

requires us to determine whether the evidence admitted at trial “would permit a jury

rationally to find that if the defendant is guilty, he is guilty only of the lesser offense.”

Solomon, 49 S.W.3d at 369. “‘Anything more than a scintilla of evidence is sufficient to

entitle a defendant to a lesser charge.’” Goad, 354 S.W.3d at 446 (quoting Bignall v. State,

887 S.W.2d 21, 23 (Tex. Crim. App. 1994)). We review all the evidence presented at trial,
                                                                                     George - 12


not just the evidence presented by the defendant. Bullock v. State, 509 S.W.3d 921, 925

(Tex. Crim. App. 2016) (“The entire record is considered”; a single statement “cannot be

plucked out of the record and examined in a vacuum.”). “[I]f some evidence from any

source raises a fact issue on whether [the defendant] is guilty of only the lesser [offense],”

the defendant is entitled to the instruction “regardless of whether the evidence is weak,

impeached, or contradicted.” Cavazos v. State, 382 S.W.3d 377, 383 (Tex. Crim. App.

2012). However, we will not hold that the evidence entitles a defendant to a lesser-

included-offense instruction if the record would support only an illogical or irrational

finding by the jury that the defendant is guilty only of the lesser offense; rather, the ultimate

inquiry is whether the lesser offense is a valid, rational alternative to the charged offense.

Sweed v. State, 351 S.W.3d 63, 68 (Tex. Crim. App. 2011).

       In this case, Appellant was charged with capital murder for intentionally causing

Sample’s death in the course of committing or attempting to commit a robbery. See TEX.

PENAL CODE §§ 19.03(a)(2) (stating a person commits capital murder if he commits murder

as defined under Section 19.02(b)(1), and “intentionally commits the murder in the course

of committing” robbery); 19.02(b)(1) (defining offense of murder for intentionally or

knowingly causing the death of an individual). The jury instructions permitted Appellant’s

conviction under any of three possible theories: as a principal actor, as a party, or under a

conspiracy theory. See id. § 7.02(a)(2), (b). Appellant’s current arguments, however,

pertain only to the third possibility, that of conspirator liability, because it is only under

this theory that it would have been logically possible for the jury to find him guilty only of

robbery based on the testimony of his co-conspirators. As such, we consider only that
                                                                                     George - 13


theory going forward. 13

       The relevant language in Penal Code Section 7.02(b) governing conspirator liability

is as follows:

       If, in the attempt to carry out a conspiracy to commit one felony, another
       felony is committed by one of the conspirators, all conspirators are guilty of
       the felony actually committed, though having no intent to commit it, if the
       offense was committed in furtherance of the unlawful purpose and was one
       that should have been anticipated as a result of the carrying out of the
       conspiracy.

TEX. PENAL CODE § 7.02(b). Thus, to find Appellant guilty of capital murder under a

conspirator theory of liability, the jury must have found that, in attempting to carry out a

conspiracy to rob Sample: (1) a co-conspirator (presumably Range) murdered Sample; (2)

Sample’s murder was committed in furtherance of the robbery; and (3) Sample’s murder

should have been anticipated as a result of the carrying out of the conspiracy. Id.

       Assuming the jury convicted under this theory, Appellant was entitled to a lesser-

included-offense instruction on robbery only if the evidence supported that he was guilty

only of robbery and was not guilty of capital murder. Solomon, 49 S.W.3d at 369.

Therefore, there had to be ‘“some evidence directly germane to [the] lesser-included

offense for the factfinder to consider[.]”’ Id. (quoting Skinner v. State, 956 S.W.2d 532,


13
  Had the jury believed Appellant was a principal actor, then it clearly could not have found that
he was guilty only of robbery because he would have intentionally caused Sample’s death. See
TEX. PENAL CODE § 19.03(a)(2). And if the jury believed Appellant was a party to capital murder
under Penal Code Section 7.02(a)(2), then, similarly, the jury could not have rationally relied on
Ontiveros’ and Burden’s testimony to find that Appellant was guilty only of robbery because he
would have “act[ed] with intent to promote or assist” in Sample’s murder and “solicit[ed],
encourage[d], direct[ed], aid[ed], or attempt[ed] to aid” Range in committing the murder. Id. §
7.02(a)(2). Thus, it is only under the possibility of conspirator liability that Appellant could
theoretically have been found guilty only of robbery based on Ontiveros’ and Burden’s testimony.
Therefore, we consider only that possibility in our analysis.
                                                                                  George - 14


543 (Tex. Crim. App. 1997); see also Sweed, 351 S.W.3d at 68 (stating that lesser-

included-offense standard may be satisfied “if some evidence refutes or negates other

evidence establishing the greater offense or if the evidence presented is subject to different

interpretations”). For these purposes, any such evidence directly germane to robbery had

to refute or negate at least one of the three conspiracy-theory elements under Penal Code

Section 7.02(b) needed to establish Appellant’s liability for capital murder. See TEX.

PENAL CODE § 7.02(b); Solomon, 49 S.W.3d at 369; Sweed, 351 S.W.3d at 68.

       In this case, it is undisputed that Sample was murdered and that such murder was

committed in furtherance of the conspiracy to commit robbery. Thus, Appellant’s sole

contention is that there was some evidence that refutes the proof that he should have

anticipated Sample’s murder, such that the jury could have rationally found him guilty only

of robbery.

       B.     Whether a lesser-included-offense instruction is appropriate here
              requires a fact-specific inquiry.

       In evaluating the court of appeals’ treatment of this question, we conclude as an

initial matter that the court erred by suggesting that a participant in a conspiracy to steal

property should always anticipate that a murder might occur, such that a lesser-included-

offense instruction on robbery is never warranted. See George, 2019 WL 5781917, at *6

(reasoning that “when one decides to steal property from another, he should anticipate he

or his co-conspirator might be confronted by that individual and that his co-conspirator

might react violently to that confrontation”). The second step of the inquiry as to whether

a defendant is entitled to a lesser-included-offense instruction “requires examining all
                                                                                 George - 15


the evidence admitted at trial,” such that “[t]he entire record is considered.” Bullock, 509

S.W.3d at 925; see also Hall v. State, 158 S.W.3d 470, 473 (Tex. Crim. App. 2005) (stating

that the second step requires a court to “evaluate[] the evidence in the context of

the entire record”). Thus, the very nature of the inquiry—asking whether there is some

evidence in this case that is specifically germane to the lesser offense such that the jury

could rationally find the defendant guilty only of that lesser offense—necessitates a case-

specific analysis. As such, the suggested bright-line rule cannot apply in this context.

Therefore, an examination of the particular facts in the record is required. We turn to that

analysis below.

       C.     The evidence does not support a lesser-included-offense
              instruction on robbery.

       Appellant’s argument is that the testimony from Burden and Ontiveros shows that

he never intended or planned for Sample to get hurt; rather, his only intention was to rob

Sample. This evidence, however, fails to rationally refute the evidence which establishes

that Appellant should have (and, in fact, likely did) anticipate Sample’s murder. See

Solomon, 49 S.W.3d at 369 (concluding that a lesser-included-offense instruction on

robbery was inappropriate where “there is no evidence that the victim’s death was not

anticipated, much less any evidence that the death should not have been anticipated.”).

Penal Code “Section 7.02(b) does not require . . . [that Appellant] actually anticipated [the

murder],” only that under the “totality of the circumstances . . . on the facts of each case”

it was “‘reasonably foreseeable’ within the scope of the [conspiracy].” Anderson v. State,

416 S.W.3d 884, 889 (Tex. Crim. App. 2013). Further, as we noted in Solomon, it matters
                                                                                          George - 16


not whether a defendant anticipated murder in advance as part of the planning of the

conspiracy. Rather, the relevant inquiry is whether, at any point before or during the acts

to carry out the conspiracy, the defendant should have anticipated the murder. Solomon, 49

S.W.3d at 369 (stating under analogous facts that “whether [the defendant] intended to kill

the victim before the robbery took place is irrelevant if the relevant liability elements were

established at the time the crime was committed”).

       In Solomon, we held that the defendant was not entitled to an instruction on robbery

as a lesser-included offense of capital murder under a conspiracy theory because, even

though no evidence suggested there was a plan to kill the victim ahead of time, during the

robbery Solomon told one of his co-defendants to shoot the victim knowing that his co-

defendant had a gun. Id. 14 Thus, it was irrelevant that the initial plan did not include killing

the victim because the circumstances at the time of the robbery clearly showed that the

victim’s death should have been anticipated (and in fact was anticipated by Solomon), and


14
   In Solomon, the defendant had conspired with others to rob a victim who was having car trouble
on the side of the road. 49 S.W.3d at 360. Upon pulling his car over, Solomon initially acted as if
he was going to help the victim by giving the victim a jump to get his car started. Id. But when
Solomon returned to his car and spoke to his co-defendant, he suggested that they “jack” the victim.
Id. Solomon then watched as the co-defendant removed a gun from the car’s glove box and agreed
to rob the victim. Id. Solomon also told his co-defendant to shoot and kill the victim because “that’s
how I got caught the last time.” Id. The co-defendant proceeded to rob and shoot the victim, killing
him. After Solomon was charged with and convicted of capital murder under a conspiracy theory
of liability, we held that he was not entitled to a lesser-included-offense instruction on robbery. Id.
at 369. Although one of Solomon’s accomplices had testified that Solomon initially intended only
to rob the victim, we held this fact was not dispositive because “whether appellant intended to kill
the victim before the robbery took place is irrelevant if the relevant liability elements were
established at the time the crime was committed.” Id. Further, because Solomon told his co-
defendant to shoot and kill the victim immediately before the robbery, there was “no evidence that
the victim’s death was not anticipated, much less any evidence that the death should not have been
anticipated.” Id.
                                                                                 George - 17


there was no evidence to the contrary. Id. Here, similarly, an examination of the evidence

surrounding the commission of the robbery demonstrates that Appellant should have

anticipated Sample’s murder. Burden’s and Ontiveros’s testimony does nothing to refute

that evidence.

                        1.      Appellant cannot rely on Burden’s testimony
                                because her statement provides no evidence as to
                                whether Appellant should have anticipated
                                Sample’s murder.

          Appellant points to Burden’s testimony that the intention was only to rob Sample

and not to hurt him as some evidence that he should not have anticipated Sample’s murder.

This testimony, however, was given during defense counsel’s questioning of Burden about

her participation in the planning of the robbery. 15 Burden did not represent that she had

any personal knowledge of Appellant’s intentions towards Sample. Based on this context,

Burden’s statement was not evidence upon which a rational jury could rely to conclude that


15
     Specifically, the following exchange occurred:

Q: And you are telling this jury today under oath that you didn’t set this up?
A: Not saying that I didn’t set it up—
Q: Well, that’s what I’m asking—
A: —I had a part in it.
Q: Did you set it up?
A: Did I set it up? No. Did I have a part in it? Yes.
Q: Okay. What was your part in it?
A: I informed him [Appellant] of things—where things were in the room. What—what the man
was like. What room number he was in. I informed him of that—
Q: Well, why [are] you doing it? Why [are] you doing it?
A: I don’t know.
Q: Yes, you do. Why [are] you doing it?
A: The intention was just to go up there and get money. It was never for anybody to get hurt.

9 RR 164-65.
                                                                               George - 18


Appellant (as opposed to Burden) never had any intention that Sample would be harmed.

Likewise, we should not rely on this statement, taken out of context by Appellant, as

evidence of Appellant’s plans or intentions. See Bullock, 509 S.W.3d at 925 (stating that a

reviewing court may not “pluck” a single part of the testimony from the record and view it

in isolation; rather, we are required to view such testimony in context). Further, even

assuming that the jury could have interpreted Burden’s testimony in the manner Appellant

suggests, her testimony still fails to constitute some evidence that Appellant should not

have anticipated the murder, such that the jury could rationally find him guilty only of

robbery on this basis. Burden’s testimony speaks only to what was intended at the time the

robbery plan was formulated. It does not address whether Appellant, during the course of

the robbery, should have anticipated Sample’s murder given the circumstances that

unfolded in the hotel room. See Solomon, 49 S.W.3d at 369.

             2.      Appellant cannot rely on Ontiveros’s testimony because the
                     fact that he did not participate in the beating is not directly
                     germane to whether he should have anticipated the murder.

      Similarly, we reject Appellant’s contention that Ontiveros’s testimony indicating he

was “just standing there” during the beating of Sample constitutes some evidence that he

should not have anticipated the murder, such that he was entitled to the instruction on

robbery here. At best, this testimony shows that Appellant did not personally intend to

harm Sample, but that fact says nothing about the reasonable foreseeability of Range’s

murder of Sample. See Anderson, 416 S.W.3d at 889. Thus, because Ontiveros’ testimony

describing Appellant’s non-participation in the offense is not directly germane to the

question of whether Sample’s murder should have been anticipated within the scope of the
                                                                                         George - 19


agreement to commit robbery, it cannot provide a rational basis for finding that Appellant

was guilty only of robbery.

                 3.      A review of the totality of the circumstances demonstrates
                         that Appellant should have anticipated Sample’s murder,
                         and no evidence rationally supports the opposite
                         conclusion.

          The following facts in the record support that Sample’s murder was reasonably

foreseeable within the scope of the unlawful agreement to commit robbery:

          After Burden shared the information about Sample’s cash, Appellant masterminded

the plan to rob Sample in his hotel room—a confined and private space in which there

would likely be an altercation. Given the proximity of other guests in nearby rooms, it

would be logical for Appellant to anticipate that Sample would have to be silenced by force

to avoid being caught. Appellant also knew that Sample was high on drugs and that his

behavior had become erratic and paranoid. Anticipating that Sample might become violent,

Burden warned Appellant that he needed to be careful and advised him to take the phone

cords from the hotel room so that Sample could not call for help. Before executing the

“job,” Appellant changed into all black clothing and shoes and wore gloves. He brought

Range, a large man, with him to help effectuate the robbery. Range and Appellant drove

separately to the hotel, with Range parking close to the hotel and Appellant parking his

vehicle off the hotel’s property. Previously when dropping off or picking up Ontiveros and

Burden, Appellant parked right outside the hotel. Range brought zip ties with him for the

purpose of restraining Sample. 16 When entering the elevator to go up to Sample’s room,


16
     Investigators also found a roll of duct tape near Sample’s body, but there was no evidence of its
                                                                                    George - 20


Appellant used his elbow to press the floor number. These facts collectively indicate that

Appellant was the boss, Range was the “muscle” who could ensure Sample’s

“cooperation,” and Appellant thought the plan through and wanted to avoid leaving

evidence at the crime scene.

       Once in Sample’s hotel room, there were three people (Appellant, Range, and

Ontiveros) against one. Even assuming that the jury believed Ontiveros’ testimony that

Appellant “just stood there” during the beating, the fact that Appellant calmly said and did

nothing while Range viciously beat Sample unconscious, bound him with zip ties, and left

him face down on the bed in a pool of his own blood suggests that Appellant was not

surprised by, and likely approved of, Range’s actions. Then, after subduing Sample,

Appellant and Range “tossed” the room and tried unsuccessfully to get into the safe, all

while Sample remained bound and unconscious in the bed. Before leaving the room nearly

seventeen minutes after they had arrived, Appellant placed a “do not disturb” sign on the

hotel room door, turned the TV to the maximum volume, and unplugged the phone to delay

any detection of the crime. He then left with Sample’s watch and phone. Appellant never

tried to help Sample, nor did he call for help. Instead, he discarded Sample’s phone in a

sewer drain outside the hotel, kept Sample’s watch, and ultimately fled with Burden and

Ontiveros to Las Vegas.

       Given the totality of the circumstances, it is clear that Appellant should have

anticipated (and likely did anticipate) Sample’s murder. The nature of the offense here was




use during the robbery, nor was there evidence that Range or Appellant brought it with them.
                                                                                 George - 21


an inherently violent one, such that Range’s savage beating of Sample was reasonably

foreseeable within the scope of the agreement to commit robbery. Neither Ontiveros’

testimony describing Appellant’s non-participation in the beating nor Burden’s testimony

indicating the plan was not to harm Sample refutes this conclusion. Therefore, Appellant

has failed to point to any evidence in the record that could rationally establish that if he

was guilty, he was guilty only of robbery. The trial court was correct in refusing to include

in the jury charge the requested lesser-included-offense instruction.

IV.    Conclusion

       Although the court of appeals erred by suggesting that in the case of every robbery

or theft, a defendant should always anticipate a death such that a lesser-included-offense

instruction on robbery in such situations is foreclosed, we nevertheless agree that Appellant

was not entitled to the instruction under the particular facts presented here. Because the

victim’s murder should have been anticipated under the totality of the circumstances

surrounding the conspiracy to commit robbery, and no evidence supported the opposite

conclusion, robbery was not a valid, rational alternative to the charged capital murder.

Therefore, we affirm the judgment of the court of appeals.



DELIVERED: November 24, 2021
PUBLISH